                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


 TACHICA CALLAHAN,
      Plaintiff,

         v.                                                    No. 3:17-cv-00618 (JAM)

 GATEWAY COMMUNITY COLLEGE,
     Defendant.


                         ORDER GRANTING MOTION TO DISMISS

       Plaintiff Tachica Callahan has filed a discrimination complaint against defendant

Gateway Community College. I will grant Gateway’s motion to dismiss on grounds that

Callahan has failed to allege facts that give rise to plausible grounds for relief.

                                           BACKGROUND

       On April 13, 2017, Callahan filed a pro se and in forma pauperis complaint against

Gateway. Doc. #1. On November 7, 2017, I entered an order sua sponte dismissing the complaint

pursuant to 28 U.S.C. § 1915(e)(2)(B). Doc. #13. I described how the complaint “states almost

no facts as distinct from legal conclusions that defendant violated the law.” Id. at 2. “Because the

complaint is so bare of facts—as distinct from conclusory allegations of violations of the law—

defendant could not possibly file a meaningful answer or response to plaintiff’s claims.” Ibid.

Accordingly, I dismissed the complaint without prejudice to Callahan’s filing of an amended

complaint that contained a proper amount of factual detail to give Gateway fair notice of the

basis for her claims:

       Plaintiff is advised that any amended complaint should allege specific facts and approximate
       dates of any alleged misconduct by defendant. It is not sufficient for plaintiff simply to allege
       that defendant has violated the law without alleging the specific acts of misconduct engaged
       in by defendant that amounts to a violation of a specific law. For example, if plaintiff
       believes that she was subject to retaliation or discrimination, then she should allege facts
       describing precisely who engaged in specific acts on specific or approximate dates that
        amounted to retaliation or discrimination and on what basis she believes she was subject to
        retaliation or discrimination (e.g., race, gender, etc.). Although plaintiff may refer to and
        attach documents to her complaint if she wishes, such attached documents are not a substitute
        for plaintiff alleging specific facts and legal claims that must be made stated in the body of
        the complaint itself.

Doc. #13 at 3.

        On December 7, 2017, plaintiff filed an amended complaint. Doc. #15. The amended

complaint purports to state the following four causes of action arising from Gateway’s alleged

mistreatment of plaintiff and termination of her employment: (1) a violation of 42 U.S.C. § 1981,

(2) a violation of Title VII of the Civil Rights Act of 1964, (3) a violation of the Equal Pay Act

of 1964, and (4) a violation of “the Connecticut State Human Rights Law.” Id. at 1. Gateway has

now moved to dismiss.

                                              DISCUSSION

        When evaluating a motion to dismiss a complaint pursuant to Fed. R. Civ. P. 12(b)(6), the

Court must accept as true all factual matters alleged in a complaint, although a complaint may

not survive unless its factual recitations state a claim to relief that is plausible on its face. See,

e.g., Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Mastafa v. Chevron Corp., 770 F.3d 170, 177

(2d Cir. 2014). It is well-established that “pro se complaints ‘must be construed liberally and

interpreted to raise the strongest arguments that they suggest.’” Sykes v. Bank of Am., 723 F.3d

399, 403 (2d Cir. 2013) (quoting Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d

Cir. 2006)); see also Tracy v. Freshwater, 623 F.3d 90, 101-02 (2d Cir. 2010) (discussing special

rules of solicitude for pro se litigants).

        In recent years, the Supreme Court has set forth a threshold “plausibility” pleading

standard for courts to evaluate the adequacy of federal court complaints. A complaint must allege

enough facts—as distinct from legal conclusions—that give rise to plausible grounds for relief.

See, e.g., Iqbal, 556 U.S. at 678; Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
Notwithstanding the rule of liberal interpretation of a pro se complaint, a pro se complaint may

not survive dismissal if its factual allegations do not meet the basic plausibility standard. See,

e.g., Fowlkes v. Ironworkers Local 40, 790 F.3d 378, 387 (2d Cir. 2015).

       As with Callahan’s initial complaint, the amended complaint contains very little factual

detail. It alleges that Callahan worked for Gateway at its Department of Educational Technology

for two years and seven months from September 2012 to May 2015. Doc. #15 at 2 (¶ 2), 7 (¶ 19),

8 (¶ 22). The amended complaint further alleges that Callahan “was discriminated against and

terminated on or about 7/10/15 according to [the] official termination letter.” Id. at 8 (¶ 22).

       Scattered throughout the amended complaint are conclusory allegations that Callahan was

the subject of discrimination or retaliation by Gateway:

           •   That Gateway “repeatedly subjected Plaintiff to unlawful discrimination because
               of her race/color, and sex, as well as to unlawful retaliation” (id. at 2 (¶ 2));

           •   That Gateway “overlooked the Plaintiff’s application for promotion through the
               college’s mandated competitive application process,” instead using “Nepotism
               and Cronyism” leading to preferences for “Caucasian male counterparts, Asian
               female counterparts, and Hispanic female counterparts,” rather than African
               American females like Callahan (id. at 2 (¶ 3));

           •   That “[m]y qualifications deemed that I was trainable and had the ability to
               complete tasks of the job descriptions in the department” (id. at 3 (¶ 5));

           •   That “I was never afforded equal opportunity or equal pay” (id. at 3 (¶ 6));

           •   That “Plaintiff complained of discriminatory misconduct at the College, according
               to the Board of Regents policy and in return has been subjected to unlawful
               retaliation designed to punish her for bringing these claims resulting in unlawful
               termination” (id. at 3 (¶ 8));

           •   That “[t]he Defendant Retaliated against the Plaintiff because of her prior
               complaints of unlawful Employment discrimination,” and “I was terminated from
               Gateway Community College based on protected classes, my race, African
               American, sex, Female, age 35, retaliated against because I opposed of
               discriminatory acts” (id. at 6 (¶ 15));
             •    That “[t]he defendant commenced a pattern of unreasonable, burdensome and
                  punitive actions including employment termination” (id. at 8 (¶ 23)).

There is no additional factual detail to substantiate these claims, and much of the rest of the

complaint consists of boilerplate recitations of legal standards and case law. In short, the

complaint alleges simply that Callahan worked for Gateway, that she was mistreated in

undescribed ways, and that she was ultimately terminated for reasons Callahan believes to be

retaliation and discrimination. 1

          A plaintiff claiming racial discrimination “must do more than recite conclusory

assertions” but “must specifically allege the events claimed to constitute intentional

discrimination as well as circumstances giving rise to a plausible inference of racially

discriminatory intent.” Yusuf v. Vassar Coll., 35 F.3d 709, 713 (2d Cir. 1994); see also id. at 714

(further noting that plaintiff “has offered no reason to suspect that his being found guilty of

sexual harassment had anything to do with his race, other than his assertion that the panel

members were white and that he is Bengali”); Gregory v. Daly, 243 F.3d 687, 692 (2d Cir. 2001)

(same).

                                                   CONCLUSION

          Defendant Gateway Community College’s motion to dismiss (Doc. #31) is GRANTED.

Because Callahan has previously had an opportunity to supplement her complaint with factual

allegations that would suffice to establish plausible grounds for relief, this order of dismissal is

with prejudice.




1
 In light of the complaint’s reference to Callahan’s filing of a complaint with the Connecticut Commission on
Human Rights and Opportunities (CHRO), Gateway has submitted a copy of the CHRO’s findings against Callahan.
Doc. #31-1 at 16-20. Although these findings state additional facts, these additional facts also fall well short—as the
CHRO concluded—of alleging plausible grounds for relief.
It is so ordered.

Dated at New Haven this 5th day of March 2019.

                                          /s/ Jeffrey Alker Meyer
                                          Jeffrey Alker Meyer
                                          United States District Judge
